     Case 3:18-cv-01818-GPC-BLM Document 146 Filed 06/05/20 PageID.1195 Page 1 of 2



1

2

3

4

5

6                                   UNITED STATES DISTRICT COURT

7                                 SOUTHERN DISTRICT OF CALIFORNIA

8
                                                             Case No.: 18cv1818-GPC(BLM)
9      VINCENT GRANO,

10                                          Plaintiff,       ORDER GRANTING IN PART JOINT
                                                             MOTION TO EXTEND DEADLINE FOR
11     v.                                                    PLAINTIFFS TO AMEND AND/OR ADD
                                                             CLAIMS
12     SODEXO, MANAGEMENT INC., et al.,

13                                      Defendants.          [ECF No. 143]

14

15          On December 2, 2019, the parties filed a Joint Motion to Amend Scheduling Order. See
16    ECF No. 51. On December 20, 2019, the Court entered an order granting in part the parties’
17    motion. ECF No. 61. In that order, the Court reset the parties’ deadline to file a motion to
18    amend to February 21, 2020 and April 16, 2020. Id. at 2. The February 21, 2020 deadline was
19    the deadline to file a motion to amend the parties and the April 16, 2020 deadline was the
20    deadline to file a motion to amend the claims or causes of action. Id. at 2 nn.3-4.
21          On March 26, 2020, the Court held a telephonic discovery hearing. ECF No. 99. During
22    the hearing, the Court and counsel discussed the issues raised in the parties’ Joint Hearing
23    Statement [see ECF No. 89] and also discussed Plaintiffs’ April motion to amend deadline.
24    Plaintiffs’ counsel expressed concern that they would be unable to meet the April deadline
25    because of the difficulty they were having completing the necessary depositions. In response,
26    Judge Major directed the parties to schedule the remaining depositions that were needed to
27    prepare the motion and to then file a joint motion to continue the deadline to a date after the
28    depositions.

                                                         1
                                                                                    18cv1818-GPC(BLM)
     Case 3:18-cv-01818-GPC-BLM Document 146 Filed 06/05/20 PageID.1196 Page 2 of 2



1            On June 3, 2020, the parties filed a Joint Motion to Extend Deadline for Plaintiffs to Amend

2     and/or Add Claims. ECF No. 143. The parties state that they “have now scheduled and/or

3     taken all depositions necessary for Plaintiffs to prepare and file their motion for leave to

4     amend, and jointly move the Court for an order extending the deadline for the filing of said

5     motion to July 27, 2020.” Id. at 2. The parties do not provide any justification for the requested

6     filing deadline. Id.

7            Accordingly, the parties’ motion is GRANTED IN PART. Plaintiffs must file any motion

8     for leave to amend and/or add claims against the parties on or before July 6, 2020.

9            IT IS SO ORDERED.

10    Dated: 6/4/2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                                                                                       18cv1818-GPC(BLM)
